Citation Nr: 1514133	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  06-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Marine Corps from February 1989 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision from the Department of Veterans Affairs (VA) regional office (RO) in Atlanta, Georgia.  The RO in St. Petersburg, Florida has jurisdiction over the claims file.  

The Board denied the claim in May 2013, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Court order dated in March 2014 issued subsequent to a joint motion for remand between the Veteran's counsel and counsel for the Secretary of Veterans Affairs, the Board's decision with respect to this issue was vacated.  In September 2014, the Board remanded the claim to the RO for further evidentiary development.  Unfortunately, for reasons stated in greater detail below, the mandates of the Board's remand were not complied with in their entirety and additional development is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introductory section, the Board had previously denied the Veteran's claim for service connection for disorders other than PTSD, and in its most recent decision of September 2014, it again denied service connection for PTSD.  In a remand order of September 2014, it was asked that an examiner offer an addendum opinion as to if any psychiatric disability other than PTSD, inclusive of bipolar disorder, depression, and adjustment disorders, which had been variously diagnosed at points in the record, were causally related to the Veteran's active service in the Marine Corps.  An opinion was returned in October 2014 by a VA psychiatrist, and it purported to address the Board's questions.  

Upon review, however, it is not readily apparent that the Board's remand order was addressed in its entirety.  Specifically, the examiner noted that she "cannot concur" that the Veteran had bipolar disorder, and noted that moods may have been erratic as due to a personality disorder.  With respect to "any other acquired conditions" (i.e. conditions other than PTSD), the examiner stated that "there is no objective medical evidence found to support a nexus."  The examiner noted her opinion that adjustment disorder was "found to be resolved in 1989" with a final diagnosis being a personality disorder.  Nonetheless, the examiner did note that depressive disorder not otherwise specified (NOS) was present, but that there was "no objective evidence to support a relationship" to active service.  The examiner made note that in 1994, post-service treatment records only indicated a diagnosis of a personality disorder being present at that time.  

Essentially, the VA psychologist made an opinion that adjustment disorder had resolved before the filing of the claim, and that the Veteran did not experience bipolar disorder.  Depression was noted to be present as an acquired disability; however, it was her opinion that it was not related to active service.  Indeed, in considering all potentially active acquired psychiatric pathology, the examiner stated that a nexus was not supported as due to a lack of "objective" evidence.  That is, that based on a lack of contemporaneous medical documentation, a positive opinion could not be entered.  

Such reasoning cannot, by itself, serve to be the sole basis for a medical rationale if the examination report is to be considered to have probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As this is the case, the returned opinion of October 2014 was not adequate for addressing the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Accordingly, by not providing a well-rationalized opinion in the requested addendum, the Board's instructions in its most recent remand order have not been complied with in their entirety.  Veterans, as a matter of law, are entitled to substantial compliance with Board directives subsequent to a remand, and as noted, this has not occurred in this case (i.e. the affording of an inadequate medical opinion indicates that substantial compliance with Board directives has not occurred).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remedial action is necessary.  

In this regard, as there has been and apparently still remains some conflict with respect to the actual nature of the Veteran's psychiatric disability, it is asked that a new, comprehensive VA psychiatric examination be afforded (as opposed to an addendum opinion offered subsequent to claims file review).  Following the mental status examination and the affording of any other necessary testing (in addition to a review of the claims file), the examiner should opine as to if it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder other than PTSD had causal origins in service.  The examiner should specifically comment on the presence of bipolar disorder, adjustment disorder, and depression, and should note if any condition has resolved.  If there has been resolution, it should be noted as to if the condition was, at one time, present, and the approximate date of resolution should be noted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of determining the etiology of any acquired psychiatric pathology other than PTSD.  

In this regard, the examiner is asked to conduct a review of the claims file in addition to an objective examination, and offer an opinion as to if it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder other than PTSD had causal origins in service.  

Specifically, the examiner should address the variously-diagnosed bipolar disorder, adjustment disorder, and depression documented in the post-service clinical records.  

Should it be determined that some acquired pathology has been present but has subsequently resolved, the approximate date of such resolution should be included in the report.  

With respect to all conclusions reached in the narrative portion of the examination report, the examiner should provide a rationale in association with all conclusions.  The mere lack of documentation of treatment is not, in itself, a sufficient basis on which to form an opinion.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

